Citation Nr: 1732809	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  08-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected chronic low back strain with arthritic changes.

2.  Entitlement to service connection for a cervical spine (neck) disorder, to include as secondary to service-connected chronic low back strain with arthritic changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1974 to January 1995.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2011, the Veteran testified at a Travel Board hearing before a judge who is no longer at the Board.  A transcript of that hearing is of record.  By correspondence dated May 2017, the Veteran stated that he did not want an additional hearing before another Judge.  

In May 2012, the Board remanded the Veteran's claims to obtain additional records and to conduct VA medical examinations regarding the Veteran's claims of service connection for bilateral shoulder disorder and a neck disorder.  

The May 2012 remand also required the issuance of a statement of the case (SOC) for the Veteran's claims of service connection for left elbow disorder, liver disorder, and erectile dysfunction.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  An SOC was provided to the Veteran in March 2016, which informed the Veteran and his representative that he had the right to file a VA Form 9 (Appeal to the Board of Veterans' Appeals) or equivalent substantive appeal within 60 days from receipt of the SOC.  The Veteran did not file a VA Form 9.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2016) (setting forth requirements and time limits for perfecting an appeal to the Board).  The Board therefore determines that these issues are no longer before the Board.
The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Id. at 304.  The opinion "must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Id. at 301.  

Additionally, the medical opinion must provide the requisite degree of certainty for a medical nexus, which is whether it is at least as likely as not (a 50 percent or better probability) that the disorder was incurred in or aggravated by the veteran's service.  See Bloom v. West, 12 Vet. App. 185, 187 (Vet. App. 1999) (holding that "using the term 'could,' without supporting data . . . is too speculative").  The opinion must also consider all raised theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  For secondary service connection claims, the opinion must discuss whether a service-connected condition caused or aggravated the veteran's condition.  Allen v. Brown, 7 Vet. App. 439, 449-50 (1995).  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

In November 2016, a VA examiner opined that the Veteran's neck disorder was less likely than not caused or aggravated by service because the "Veteran was never diagnosed with cervical spine DJD during military service."  This opinion does not address the Veteran's in-service reports of neck pain and the Veteran's lay statements about symptomatology during and after service as noted in the February 2011 hearing transcript.  A new medical opinion is therefore required.  

Regarding the Veteran's bilateral shoulder disorder, the November 2016 VA opinion stated that the Veteran had "no condition of the shoulder joints," but rather "some radiation of neck pain over on top of right shoulder."  Consistent with this, the November 2016 VA neck examination indicated mild radiculopathy of the right side and July 2004 private medical record indicated "[b]ilateral shoulder paresthesias, left more than the right side since 6 months ago."  Also, the Veteran's service treatment records contain a January 1993 entry indicating "radiation to [left] shoulder" and an April 1986 entry indicating "sharp pain to [left] side behind shoulder blade area."  This evidence is sufficient to satisfy the requirements for a VA examination regarding radiculopathy.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records to January 2017 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from January 2017 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from January 2017 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions: 

a. Whether the Veteran has any current or previously-diagnosed cervical spine (neck) disorder;

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed cervical spine (neck) disorder was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed cervical spine (neck) disorder that (i) is proximately due to the Veteran's service-connected chronic low back strain with arthritic changes or (ii) was aggravated by the Veteran's service-connected chronic low back strain with arthritic changes.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed radiculopathy of the right upper extremity or left upper extremity, to include as secondary to the Veteran's service-connected chronic low back strain with arthritic changes.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed radiculopathy of the right upper extremity or left upper extremity; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed radiculopathy of the right upper extremity or left upper extremity was incurred in or aggravated by the Veteran's service; 

c. Whether the Veteran has any current or previously-diagnosed radiculopathy of the right upper extremity or left upper extremity that (i) is proximately due to the Veteran's service-connected chronic low back strain with arthritic changes or (ii) was aggravated by the Veteran's service-connected chronic low back strain with arthritic changes; and

d. Whether the Veteran has any current or previously-diagnosed radiculopathy of the right upper extremity or left upper extremity that (i) is proximately due to the Veteran's cervical spine (neck) disorder or (ii) was aggravated by the Veteran's cervical spine (neck) disorder.  This last opinion is to be completed even if service connection is not established for the Veteran's cervical spine (neck) disorder.  

In reaching these opinions, the examiner should consider the Veteran's service treatment records, specifically the April 1986 entry indicating "sharp pain to [left] side behind shoulder blade area" and the January 1993 entry indicating "radiation to [left] shoulder" (VBMS receipt date 9/23/2009, pages 2 and 7 of 10).  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


